Exhibit 10.1
Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.
AMENDMENT NO. 1 TO
MASTER SERVICES AGREEMENT
     This Amendment No. 1 (this “Amendment”) to the Master Services Agreement
dated August 1, 2009 (the “Agreement”) is hereby entered into as of August 9,
2010 by and between Symetra Life Insurance Company, a Washington corporation
(including its successors and permitted assigns, “Symetra”), and Affiliated
Computer Services, Inc., a Delaware corporation (including its successors and
permitted assigns, “ACS”). Capitalized terms not otherwise defined herein shall
have the meaning ascribed to them in the Agreement.
     NOW THEREFORE, in consideration of the representations, warranties,
promises and covenants contained herein, and other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the Parties, intending to be legally bound, agree to the foregoing
and as follows:
     1. Amendment to Schedule 5. The following Section 3.4 is added to
Schedule 5 of the Agreement:
3.4 Digital Certificate Management. For each Critical Certificate that expires
prior to a proactive renewal by ACS, such that the expiry impacted Symetra
external users during the in-scope business hours identified herein, Symetra
will assess a [***] Corrective Assessment per failed Critical Certificate. Only
those certificates identified as Critical Certificates will be subject to this
Critical Milestone. The Critical Milestone will only be assessed if a Critical
Certificate renewal failure is between [***] Pacific Standard Time, Monday —
Friday.
“Critical Certificate” is defined as a digital certificate that supports access
to Symetra web properties and web enabled applications from any external user
via the Internet and is marked as “critical” on the certificate inventory list.
The calculation of the overall Corrective Assessment will be performed annually,
at the conclusion of each Contract Year. For the avoidance of doubt, for the
year 2010 the review will cover April 2010 to August 1, 2010, then annually
thereafter.

          Critical Milestone   Due Date   Corrective Assessment
For each Critical Certificate that expires prior to a proactive renewal by ACS,
such that the expiry impacted Symetra external users during the in-scope
business hours identified herein.
  August 1 for each Contract Year.   [***] per failed Critical Certificate.

 



--------------------------------------------------------------------------------



 



     2. Amendment to Schedule 2A, Table 24. The following “Role and
Responsibility” is added to Schedule 2A, Table 24:

              ACS   Symetra
Procure, maintain, manage, and perform SSL/Digital Certificate inventory,
expiration management and installation as needed to provide continuous access to
application(s).
  X    

     3. Amendment to Schedule 2B, Table 8 System Availability SLAs. The first
paragraph in Table 8 System Availability SLAs of Schedule 2B is deleted in its
entirety and replaced with the following:
System availability is defined as the availability of in-scope infrastructure
components required to conduct the normal business operations of Symetra
application systems; including mainframes and local and remote servers (e.g.,
CPU, memory, and internal storage), external storage, system software, digital
certificates (this includes procurement, installation and expiration management
of certificates) and network connection.
     4. Amendment to Attachment P, Definitions. The following definition is
added to Attachment P, Definitions:
     “Critical Certificate” is defined in Section 3.4 of Schedule 5 of the
Agreement.
     5. Deletion and Replacement of Attachment L Software Schedule. Attachment L
is deleted in its entirety and replaced with the Attachment L attached herewith.
     5. Remainder of Agreement Unaffected. The Agreement remains in full force
and effect, except as specifically amended by this Amendment.
     6. General. This Amendment shall be construed and governed in accordance
with the laws of the State of Washington, without regard to conflict of laws
principles. This Amendment and the Agreement embody the entire agreement between
the parties hereto with respect to the transactions contemplated herein and
therein. This Amendment shall otherwise be subject to the terms of the
Agreement. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be executed in either original or
electronically transmitted form (e.g., faxed form or emailed portable document
format (PDF) form), and the Parties hereby adopt as original any signatures
received via electronically transmitted form.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as
of the date and year first above written.

          SYMETRA LIFE INSURANCE COMPANY
    By:       Title:      Date:        AFFILIATED COMPUTER SERVICES, INC.
    By:       Title:      Date:       

 



--------------------------------------------------------------------------------



 



ATTACHMENT L
SOFTWARE SCHEDULE
As described in and subject to the terms in the MSA including but not limited to
Sections 2.5.1, 3.1 and 4.3.1 of the Agreement, the following table categorizes
all Software used to provide Services.

          Supplier Name   Product Name   Category
Allen Systems Group
  ASG-TMON for CICS/ESA   1
Allen Systems Group
  ASG-TMON for DB2 ( CA insite for DB2 )   1
Allen Systems Group
  ASG-TMON for z/os   1
Allen Systems Group
  JCLPREP   1
Altiris
  WISE   1
AVAYA
  CMS Release 12   1
AVAYA
  CMS Supervisor (was Lucent CentreVu Supervisor   1
AVAYA
  IP Agent   1
AVAYA
  IP Office   1
AVAYA
  IP Softphone   1
AVAYA
  Modular Messaging (Voicemail)   1
AVAYA
  Telephony Server (includes S8700 hardware)   1
AVAYA
  Voice Mail Pro   1
Biscom Inc.
  FAXCOM Server   1
BMC
  Catalog Manager for DB2 ( CA R/C Compare )   1
BMC
  Change Manager for DB2 ( CA R/C Migrator )   1
BMC
  CM/Pilot for DB2   1
BMC
  Control-D   1
BMC
  CONTROL-D WebAccess Server   1
BMC
  DASD Manager for DB2 ( CA Data Analyser )   1
BMC
  DASD MANAGER PLUS for DB2 ( CA Data Analyzer )   1
BMC
  DATABASE INTEGRITY PLUS (IMS)   1
BMC
  FAST REORG FACIILITY for IMS ( MAX Reorg / online for IMS )   1
BMC
  POINT CHECKER PLUS for IMS   1
BMC
  Remedy (AKA AR System)   1
BMC
  Remedy Base Framework   1
BMC
  ULTRAOPT/IMS   1
CA
  ACF2   1
CA
  ACF2/DB2   1
CA
  Argis — Application uses SQL 2000 Database   1
CA
  CA-1 [Tape Management]   1
CA
  Detector(DB2)   1

 



--------------------------------------------------------------------------------



 



          Supplier Name   Product Name   Category
CA
  Endevor/MVS   1
CA
  ESP Agent for Windows   1
CA
  MII   1
CA
  Netspy   1
CA
  Unicenter CA-OPS/MVS Event Management and Automation for JES2   1
CA
  View [Sysout Archive Retrieval]   1
CA
  Vision DYL interface for DB2   1
CA
  Vision: Interface for DB2   1
CA
  Vision: Report   1
CA
  Vision: Results [DYL280, DYL260]   1
Candle CL (IBM)
  Supersession (VTAMPLUS)   1
Cisco
  Cisco CSS   1
Cisco
  Cisco PIX Firewall   1
Cisco
  Cisco VPN (replaces Contivity)   1
Citrix
  50 user pack Citrix Metaframe xPE Presentation (350 users)   1
Citrix
  Citrix ICA Client   1
Citrix
  Citrix MF Xpe 1.0-10 User Conn. Pack w/Sub Adv   1
Citrix
  Citrix MF XPe 1.0-20 User Conn. Pack w/Sub Adv   1
Citrix
  Citrix MF XPe 1.0-Starter Sys. w/20 User w/Sub Adv   1
Citrix
  MetaFrame Access Suite Console   1
Citrix
  MetaFrame Presentation Server Client   1
Citrix
  MetaFrame Presentation Server Web Client for Win32   1
Citrix Systems, Inc.
  Citrix MetaFrame   1
Computware
  XPEDITER/IMS   1
Compuware
  File-Aid for MVS   1
Compuware
  File-Aid for IMS IMS   1
Compuware
  XPEDITER/CICS   1
Compuware
  XPEDITER/TSO   1
DTS
  The Space Recovery System ( SRS )   1
EMC
  DISKXTENDER 2000 FOR CENTERA   1
EMC
  EMAILXAMINER SERVER   1
EMC
  EMAILXAMINER USER MAILBOX QTY 1 MAILBX   1
EMC
  EMAILXTENDER SRVR   1
EMC
  EMAILXTENDER TIER 2 QTY 26- 5000 USER MAILBOXES   1
EMC
  Legato Gold Care Premier support agreement   1
EMC
  Legato Networker Client Connection   1
EMC
  Legato NetWorker Module for MS Exchange Server Tier 2   1

 



--------------------------------------------------------------------------------



 



          Supplier Name   Product Name   Category
EMC
  Legato NetWorker Module for SQL Tier 2   1
EMC
  Legato NetWorker Power Ed Dedicated Storage Node   1
EMC
  Legato NetWorker Power Edition Storage Node for Windows   1
EMC
  Legato NetWorker Server Network Edition for Windows   1
EMC
  Legato Silo Software Module 1-256 slot   1
EMC
  Networker   1
F5
  BigIP   1
FileNet
  P8 (FileNet)   1
IBM
  ACF/NCP V7   1
IBM
  AFP2PDF   1
IBM
  ASM High Level Assembler/MVS   1
IBM
  BATCH TERMINAL SIMULATOR   1
IBM
  Candle Command Center   1
IBM
  CICS Application Security (subroutine DSS15600)   1
IBM
  CICS Library Management System (CLM)   1
IBM
  CICS/TS   1
IBM
  CMF   1
IBM
  COBOL Called/Copied Cross Reference (ISPF A.P)   1
IBM
  COBOL Enterprise for z/OS (370/390)   1
IBM
  COBOL II   1
IBM
  COBOL Level 2 Report Writer for OS/390   1
IBM
  COBOL OS/VS   1
IBM
  COMPAREX (ISPF D.CX)   1
IBM
  CPK (related to FDR/ABR)   1
IBM
  DB2   1
IBM
  DB2 Application Development Client   1
IBM
  DB2 Connect Enterprise Edition   1
IBM
  DB2 Connect Personal Edition   1
IBM
  DB2 DATABASE ADMIN   1
IBM
  DB2 DATABASE SYSTEM ADMINISTRATION   1
IBM
  DB2 Enterprise Server Edition   1
IBM
  DB2 Relational Tools   1
IBM
  DfHSM   1
IBM
  Enterprise COBOL for z/OS   1
IBM
  EPILOG/IMS   1
IBM
  GDDM [included in z/OS]   1
IBM
  High Level Assembler/MVS   1
IBM
  IBM HTTP Server   1
IBM
  IBM WebSphere Application Server Network Deployment   1

 



--------------------------------------------------------------------------------



 



          Supplier Name   Product Name   Category
IBM
  IBM WebSphere MQ (client)   1
IBM
  IBM WebSphere MQ Integrator (Client)   1
IBM
  IMS & DB2 Utility Tools S&S   1
IBM
  IMS/ESA   1
IBM
  IMS/ESA BTS   1
IBM
  IMS/ESA MRQ   1
IBM
  IND$FILE   1
IBM
  ISPF (IPF)   1
IBM
  ISPF/PDF [included in z/OS]   1
IBM
  JES2 [included in z/OS]   1
IBM
  MVS TCP/IP   1
IBM
  Netcool   1
IBM
  NJE (Network Job Entry)   1
IBM
  NTUNEMON   1
IBM
  PSF/OS390   1
IBM
  QMF   1
IBM
  SAMS Compress for IMS   1
IBM
  SDF II/MVS   1
IBM
  Softaudit   1
IBM
  TCP/IP (HIP6140)   1
IBM
  TME 10 NETVIEW OS/390   1
IBM
  TSO/E [included in z/OS]   1
IBM
  Version Merger   1
IBM
  VS FORTRAN   1
IBM
  VTAM (HVT6140)   1
IBM
  WebSphere Application Server   1
IBM
  WebSphere Application Server   1
IBM
  Websphere BIMB MQ with Rules & Formatting Extensions   1
IBM
  WebSphere Business Integration Message Broker   1
IBM
  Websphere Business Intergration Message Broker with Rules and formatting
Extentions   1
IBM
  WebSphere MQ   1
IBM
  Websphere Transformation Extender (TX)   1
IBM
  z/OS   1
Innovation
  ABR/FDR [Application Backup function of FDR (or equivalent product) needed to
support Archive/Restore of Control-D reports]   1
Innovation Data
  DSF (Part of FDR product)   1
Innovation Data
  FDR (DASD DUMP RESTORE SYSTEM)   1
Legato
  Legato EmailXtender Archive Edition   1

 



--------------------------------------------------------------------------------



 



          Supplier Name   Product Name   Category
Legato
  Legato EmailXtender Server   1
Legato
  Legato NetWorker Ed Dedicated Storage Node   1
McAfee
  Active VirusScan for Desktop   1
McAfee
  GroupShield for Exchange   1
McAfee
  Host Intrusion Prevention for Server   1
McAfee
  McAfee ePolicy Orchestrator   1
Merrill
  MXG   1
Microsoft
  IIS (Included with MS OS)   1
NICE
  NICE Record   1
Novell
  Novell Identity Manager   1
Pitney Bowes
  Code 1 Plus   1
Pitney Bowes
  DOC1 Archive   1
Pitney Bowes
  Doc1 iProof   1
Pitney Bowes
  Streamweaver   1
RedSky
  E911   1
SAS
  SAS Base   1
SAS
  SAS/IT   1
Sterling
  Connect:Direct OS/390 with 2 concurrent sessions (SNA and TCP/IP Protocols)  
1
StorageTek
  EXLM   1
Veramark
  ECAS   1
VMWare
  VMWare   1
Chicago-Soft
  MVS/QuickRef   2
Cybermation
  ESP Workload Manager   2
InfoExpress
  CyberArmor   2
InfoExpress
  CyberGatekeeper Server   2
Infogix Inc
  ACR/Workbench for ACR/Detail   2
Infogix Inc
  ACR/Workbench for ACR/Summary   2
INFOTEL
  INFOPAK/IMS   2
LRS Software
  LRS server (VSV)   2
LRS Software
  VMCF for TSO   2
LRS Software
  VPS   2
LRS Software
  VPS / TCPIP   2
Macro 4
  Dumpmaster MVS   2
Macro 4
  Insync MVS   2
McAfee
  eBusiness Server (Encryption Software)   2
McAfee
  McAfee Active Virus Defense Perpetual   2
Microsoft
  Antigen (Antivirus for Microsoft Exchange)   2
Microsoft
  Exchange 2003 Enterprise   2
Microsoft
  Exchange 2003 Standard   2
Microsoft
  Internet Security and Acceleration (ISA)   2

 



--------------------------------------------------------------------------------



 



          Supplier Name   Product Name   Category
Microsoft
  Microsoft Operations Manager   2
Microsoft
  Microsoft Operations Manager (MOM) Reporting   2
Microsoft
  Office Communications Server 2007   2
Microsoft
  Sharepoint Server   2
Microsoft
  SharePoint Server 2007   2
Microsoft
  SMS 2003 Client Access Licenses   2
Microsoft
  SMS 2003 Enterprise Server   2
Microsoft
  SMS Enterprise Server Disk Kit   2
Microsoft
  SQL Server 2005 Reporting Services   2
Microsoft
  SQL Server Database Enterprise Edition   2
Microsoft
  SQL Server Database Standard   2
Microsoft
  Systems Management server ENT   2
Microsoft
  Terminal server (Included with Citrix)   2
Microsoft
  Windows 2003 Enterprise Edition   2
Microsoft
  Windows 2003 Standard Edition   2
Microsoft
  Windows Server 2000 Enterprise Edition   2
Microsoft
  Windows Server 2003 Active Directory Application Mode (ADAM)   2
Microsoft
  Windows SharePoint Services 2.0   2
Microsoft
  Windows SharePoint Services 3.0   2
M-Tech
  P-Sync   2
Net IQ
  NetIQ Mail Mashal   2
Net IQ
  Webtrends   2
NetIQ
  NetIQ Mail Marshal Spam Filter   2
Oracle
  Core ID   2
PGP
  Encryption Software   2
Quailstone Software
  USCCopy [aka COPYMACS]   2
Research In Motion
  Blackberry Enterprise Server   2
RIM
  RIM T-Support for Blackberry   2
RSA
  SecureID   2
SAS
  BASE   2
Secure Computing
  SmartFilter (Replacement for WebSense)   2
Syncsort
  SYNCSORT for z/OS   2
Tone Software
  DYNA-STEP   2
Tone Software
  Flasher (OS/390 Spool Display)   2
Tumbleweed
  Tumbleweed SecureTransport   2
A.M. Best Company, Inc.
  BestSRQ Services Workstation   4
ACL Services Ltd.
  ACL   4
Acro Software
  CutePDF Writer   4
activePDF, Inc.
  activePDF Toolkit   4
Adobe
  Acrobat   4
Adobe
  ColdFusion   4

 



--------------------------------------------------------------------------------



 



              Supplier Name   Product Name   Category
Adobe
  Framemaker     4  
Adobe
  Illustrator     4  
Adobe
  InDesign     4  
Adobe
  Macromedia Dreamweaver     4  
Adobe
  Macromedia Fireworks     4  
Adobe
  Macromedia Flash     4  
Adobe
  Pagemaker     4  
Adobe
  Photoshop     4  
Adobe
  Photoshop Elements     4  
Altova
  XMLSpy     4  
Amdoc Software Systems Limited
  Clarify ClearConfigurator     4  
AmDocs
  ClarifyCRM     4  
APL2000, Inc.
  APL+Win     4  
Attachmate
  Extra!     4  
Autodesk, Inc.
  AutoCAD LT     4  
Autodesk, Inc.
  Autodesk DWF Viewer     4  
AutomatedQA Corporation
  AutomatedQA TestComplete     4  
Bloomberg, L.P.
  Bloomberg L.P. Smart Client     4  
Blue Sky Software
  RoboHelp Office 2000     4  
Broker Dealer Solutions
  Back Office Network User System (Bonus)     4  
Btrieve Technologies Inc.
  Btrieve for Windows     4  
CheckFree
  APECS     4  
Checkfree
  CAPS — Corporate Automated Payment System     4  
CheckFree Corporation
  RECON-Plus (Application — Retained)     4  
CMS
  Bond Edge     4  
Cognos Inc.
  ReportNet     4  
Cognos, Inc.
  Cognos     4  
Computer Sciences Corp (CSC)
  CK4/CyberLife     4  
Computer Sciences Corp (CSC)
  DSS     4  
Computer Sciences Corp (CSC)
  JETS     4  
Computer Sciences Corp (CSC)
  Plan Advisor     4  
Computer Sciences Corp (CSC)
  Vantage-One     4  
Concur Technologies, Inc.
  Concur Expense Reimbursement     4  
Convergyc
  Edify     4  
Convergyc
  Edify — Telephony (Application — Retained)     4  
Convergyc
  Edify — Web (Application — Retained)     4  
Convergyc
  Edify-Data Integration (Application — Retained))     4  
Crystal Decisions, Inc.
  Crystal Reports (Application — Retained)     4  
CSC SoftwareConsult GmbH & Co
  VP/MS Workbench     4  
Datawatch Corporation
  Monarch     4  
DST Systems
  FAN Mail (Financial Advisor Network) ( To be supplied by Symetra     4  

 



--------------------------------------------------------------------------------



 



              Supplier Name   Product Name   Category
DST Systems
  TA2000     4  
DST Systems
  TRAC2000     4  
DST Systems Inc.
  AWD ViewStation     4  
DST Systems, Inc.
  ROSTER — DST GUI     4  
Duxbury Systems
  Duxbury Braille Translator     4  
DYMO Corporation
  DYMO Label Software     4  
DynaComp Software
  DynaComp     4  
Economic Analysis Group, Ltd.
  CaseTrack     4  
e-Copy Inc
  eCopy Desktop     4  
Entrust Technologies Limited
  Entrust Entelligence (5c) — JPMorgan Chase     4  
Ernst & Young
  EY/Options     4  
Fiserv Insurance Solutions
  Fiserv Lifeline Direct     4  
FiServ Insurance Solutions
  Freedom 2000     4  
Franklin Covey Co.
  Franklin Covey Co. Franklin Planner     4  
Freedom Scientific
  JAWS     4  
Gadwin Systems
  Gadwin PrintScreen     4  
Global360
  Insight360     4  
Global360
  Process360     4  
HP
  Quality Center     4  
HP
  Quick Test Pro     4  
HP
  TestDirector     4  
Hyperion
  Analyzer (Application — Retained)     4  
Hyperion
  Essbase (Application — Retained)     4  
Hyperion
  Hyperion Analytic Services Server     4  
Hyperion
  Hyperion System 9 BI+ Analytic Integration Service     4  
Hyperion
  Hyperion System 9 BI+ Client     4  
Hyperion
  Hyperion System 9 Planning     4  
Hyperion
  Hyperion System 9 Smart View for Office     4  
Hyperion
  Hyperion System 9+     4  
IA Corp???
  CheckVision Inquiry     4  
IBM-Cognos
  Impromptu     4  
Infogix Inc
  ACR/Detail® for Windows     4  
Infogix Inc
  ACR/Summary® for Windows     4  
InsMark Inc.
  InsMark Illustration System     4  
Insurance Technologies
  Foresight Illustration Software     4  
Intuit
  Quicken     4  
IPSwitch
  WS_FTP Pro     4  
JP Morgan Chase
  JP Morgan Chase CD Search     4  
Lab1, Inc.
  Lab1 Net     4  
Lawson
  Lawson Add-ins for Microsoft® Office     4  

 



--------------------------------------------------------------------------------



 



              Supplier Name   Product Name   Category
Lawson
  Lawson General Ledger     4  
Lawson
  Lawson Interface Desktop Client     4  
Lawson
  Lawson ProcessFlow Designer     4  
LexisNexis
  LexisNexis Download and Print for IE     4  
Matthew Bender & Company, Inc.,
  HotDocs     4  
McAfee
  Safeboot Security System     4  
McAfee
  Actove VirusScan for Desktop     4  
McAfee
  AntiSpyware for Desktop     4  
McAfee
  EndPoint Encryption for Desktop     4  
Medical Information Bureau
  Knowledge Now     4  
Medical Information Bureau
  MIB-Link/Plus ( To be supplied by Symetra )     4  
Mercury Interactive
  Winrunner ( To be supplied by Symetra )     4  
Microsoft
  Access (Application — Retained)     4  
Microsoft
  CDONTS — Collaboration Data Objects for Windows NT Server     4  
Microsoft
  Collaborative Data Objects (CDO)     4  
Microsoft
  COM+     4  
Microsoft
  FoxPro 2.6 Runtime     4  
Microsoft
  Identity Integration Server (MIIS)     4  
Microsoft
  Internet Explorer     4  
Microsoft
  Microsoft Access     4  
Microsoft
  Microsoft Data Access Components (MDAC)     4  
Microsoft
  Microsoft Developer Network (MSDN) Library     4  
Microsoft
  Microsoft Enterprise Learning Library     4  
Microsoft
  Microsoft Excel     4  
Microsoft
  Microsoft Expression Web     4  
Microsoft
  Microsoft Java Virtual Machine     4  
Microsoft
  Microsoft Office Business Scorecard Builder     4  
Microsoft
  Microsoft Office Business Scorecard Manager     4  
Microsoft
  Microsoft Office FrontPage     4  
Microsoft
  Microsoft Office Groove     4  
Microsoft
  Microsoft Office InfoPath     4  
Microsoft
  Microsoft Office Live Meeting     4  
Microsoft
  Microsoft Office OneNote     4  
Microsoft
  Microsoft Office Publisher     4  
Microsoft
  Microsoft Office SharePoint Designer     4  
Microsoft
  Microsoft Outlook     4  
Microsoft
  Microsoft PowerPoint     4  
Microsoft
  Microsoft PowerPoint Viewer     4  
Microsoft
  Microsoft Project     4  
Microsoft
  Microsoft SQL Server Express Edition     4  
Microsoft
  Microsoft SQL Server Desktop Engine     4  

 



--------------------------------------------------------------------------------



 



              Supplier Name   Product Name   Category
Microsoft
  Microsoft Streets & Trips     4  
Microsoft
  Microsoft Virtual PC     4  
Microsoft
  Microsoft Virtual Server     4  
Microsoft
  Microsoft Visio     4  
Microsoft
  Microsoft Visio Viewer     4  
Microsoft
  Microsoft Visual Basic     4  
Microsoft
  Microsoft Visual FoxPro     4  
Microsoft
  Microsoft Visual SourceSafe     4  
Microsoft
  Microsoft Visual Studio .NET     4  
Microsoft
  Microsoft Word     4  
Microsoft
  MIIS     4  
Microsoft
  MSDN Subscription (Application Tool — Retained)     4  
Microsoft
  NetMeeting     4  
Microsoft
  NT Scheduler (AT)     4  
Microsoft
  NTP     4  
Microsoft
  QuickBASIC     4  
Microsoft
  RoboCopy for Web Applications     4  
Microsoft
  SOAP Toolkit     4  
Microsoft
  UrlScan Security Tool     4  
Microsoft
  XML Notepad     4  
Microsoft
  MapPoint 2004     4  
Milliman USA
  ALFA     4  
Morningstar
  Morningstar Direct     4  
Mozilla
  Firefox     4  
NcFTP Software
  NcFTP     4  
NCH Software
  Express Burn     4  
NCH Software
  NCH Toolbox     4  
NERO
  Nero     4  
Netscape
  Netscape Communicator     4  
nomoreforms, inc.
  nomoreforms     4  
NSCC
  Fund/Serve     4  
NSCC
  IPS     4  
Onyx
  Onyx     4  
OpenText
  Hummingbird Exceed     4  
OPERA
  Opera     4  
Patton & Patton Software Corporation
  Flow Charting 4 for Windows     4  
Paymentech
  eCommerce Solutions — (Application — Retained)     4  
Paymentech, L.P.
  Select Merchant Payment Card Processing ( To be supplied by Symetra )     4  
PaymentTech
  PaymentTech     4  
PeachWare Software
  Password Genie     4  

 



--------------------------------------------------------------------------------



 



              Supplier Name   Product Name   Category
Performance Technologies Inc.,
  Centerpiece     4  
PGP Corporation
  PGP     4  
PKWARE
  ZIP Reader     4  
Polysystems, Inc.
  Annuity Master     4  
Polysystems, Inc.
  Life Master     4  
Polysystems, Inc.
  UL Master     4  
Quark
  QuarkXPress     4  
Red Hat or Open Source
  JBoss Application Server     4  
Roxio
  Easy CD & DVD Creator     4  
Roxio
  Roxio     4  
Sage Software
  FAS Asset Accounting     4  
SanDisk
  U3Launcher     4  
Scooter Software
  Beyond Compare     4  
Sharebuilder Corp
  Sharebuilder (formerly Netstock)     4  
Shareware/Freeware/Open Source products
  Click’N Design 3D     4  
Shareware/Freeware/Open Source products
  CommandBurner     4  
Shareware/Freeware/Open Source products
  Core FTP LE     4  
Shareware/Freeware/Open Source products
  DeepBurner     4  
Shareware/Freeware/Open Source products
  DesignPro     4  
Shareware/Freeware/Open Source products
  EDGARLink     4  
Shareware/Freeware/Open Source products
  FileZilla     4  
Shareware/Freeware/Open Source products
  FileZilla Server     4  
Shareware/Freeware/Open Source products
  Hardcopy     4  
Shareware/Freeware/Open Source products
  Jxplorer     4  
Shareware/Freeware/Open Source products
  LeechFTP     4  
Shareware/Freeware/Open Source products
  MetaEdit     4  
Shareware/Freeware/Open Source products
  Mr. Snappy     4  
Shareware/Freeware/Open Source products
  MWSnap     4  

 



--------------------------------------------------------------------------------



 



              Supplier Name   Product Name   Category
Shareware/Freeware/Open Source products
  NIOC Service     4  
Shareware/Freeware/Open Source products
  PDFCreator     4  
Shareware/Freeware/Open Source products
  PDFLib     4  
Shareware/Freeware/Open Source products
  PDF-Xchange     4  
Shareware/Freeware/Open Source products
  PrimoPDF     4  
Shareware/Freeware/Open Source products
  PrintCommander     4  
Shareware/Freeware/Open Source products
  PrintKey2000     4  
Shareware/Freeware/Open Source products
  PureEdge Viewer     4  
Shareware/Freeware/Open Source products
  SMART Board software     4  
Shareware/Freeware/Open Source products
  SmartFTP     4  
Shareware/Freeware/Open Source products
  SnagIt     4  
Shareware/Freeware/Open Source products
  SnapShot Express     4  
Shareware/Freeware/Open Source products
  Softerra LDAP Browser     4  
Shareware/Freeware/Open Source products
  SolidConverterPDF     4  
Shareware/Freeware/Open Source products
  Stuffit     4  
Shareware/Freeware/Open Source products
  Stylus Studio 2007 XML Enterprise Suite     4  
Shareware/Freeware/Open Source products
  Swift 3D     4  
Shareware/Freeware/Open Source products
  Symtrax — Compleo Explorer 3     4  
Shareware/Freeware/Open Source products
  Synthis Process Modeler     4  
Shareware/Freeware/Open Source products
  TIFFSurfer     4  
Shareware/Freeware/Open Source products
  Trillian     4  

 



--------------------------------------------------------------------------------



 



              Supplier Name   Product Name   Category
Shareware/Freeware/Open Source products
  URL Assistant     4  
Shareware/Freeware/Open Source products
  VNC     4  
Shareware/Freeware/Open Source products
  Volo View Express     4  
Shareware/Freeware/Open Source products
  WinRAR archiver     4  
Snap Surveys
  Snap!     4  
Software995
  OmniFormat     4  
Software995
  PDF995     4  
Software995
  PDFEdit995     4  
Sonic
  Sonic     4  
SourceForge
  Source Offsite (Application Tool — Retained)     4  
Sowedoo
  Easy PDF Converter Professional     4  
Sun
  Java Runtime Environment     4  
SunGard
  EAS (Application — Retained)     4  
Sungard (formerly FDP)
  Pension Administration Recordkeeping Investment
System (PARIS)     4  
SunGard Systems International
  CDS     4  
Symetra
  entBaseServices     4  
TechSmith Corporation
  Camtasia     4  
Thales ATM GmbH
  GBAS     4  
Thoughworks
  CruiseControl.NET     4  
Trilogy Consulting Group
  Trilogy Claims Administrative Handbook     4  
Tritech Software
  Premium Pro     4  
Filmore
  Fillmore Application Framework     4  
Filmore
  Fillmore BPI Wrapper     4  
Insmark
  InsMark PDF Creator     4  
Inapplicable
  Literature     4  
Inapplicable
  Loan Mortgage Services     4  
Inapplicable
  Loan Payment Estimate     4  
Inapplicable
  QuickStaff     4  
Tableau
  Tableau Desktop     4  
DST
  TRAC 2000 PLAN (TRAC Desktop Plan)     4  
Stoneriver
  Tracker     4  
Stoneriver
  Unclaimed Property Reporting System     4  
US Bank
  US Bank CD Viewer     4  
Veritas
  Veritas RecordNow     4  
WebEx
  WebEx     4  
Winzip Computing (Corel)
  Winzip     4  

 



--------------------------------------------------------------------------------



 



              Supplier Name   Product Name   Category
ZBSoft
  Flash Saver Maker     4  
ZBSoft
  Flash Video Exporter     4  
IBM
  InfoPrint Manager     4  
ACS
  MCP2     1  
ACS
  WEBDE     1  
SimpleSoftware
  TwainScan     4  
SUN
  DocuSP     4  
Aspose
  Aspose.Total.For.Net     4  
Kofax
  Kofax Capture     4  
ACS
  i-Star Portal     5  
Symetra
  COP (Control Online Processing for IMS)     6  
Symetra
  DATA SHARING FACILITY [app only — no data]     6  
Symetra
  Utility Systems (UTY, LUT)     6  
Symetra
  Automated Library Management (ALM)     6  
Symetra
  Data Security System     6  
Symetra
  Help System (Online IMS)     6  
Symetra
  JCL Cross-Reference (ISPF A.JO)     6  
Symetra
  Oncall Dialog (ISPF J.O)     6  
Symetra
  RESTORE Dataset Dialog (ISPF D.R)     6  
Symetra
  RUNBOOKS (ISPF J.R)     6  
Symetra
  SFS (Screen Formatting Service)     6  
Symetra
  TIME SHARING OPTION SUPPORT [logon procs]     6  
Symetra
  TMS (Table Management System)     6  

 